       Case 3:17-cr-04366-JLS Document 66 Filed 04/16/21 PageID.548 Page 1 of 3



 1
 2
 3
 4                           UNITED STATES DISTRICT COURT
 5                          SOUTHERN DISTRICT OF CALIFORNIA
 6                                                       Case No.: 17CR4366-JLS
     UNITED STATES OF AMERICA,
 7                                                       ORDER DENYING DEFENDANT’S
                                        Plaintiff,       MOTION FOR RECONSIDERATION
 8
     v.
 9                                                       [ECF No. 65]

10   DANIEL GENE SULLIVAN,
                                      Defendant.
11
12
13
14         Pending before the Court is Defendant Daniel Gene Sullivan’s Motion to Reconsider
15   Order Denying Motion to Reduce Sentence Pursuant to First Step Act, 18 U.S.C. §
16   3582(c)(1)(A)(i) (ECF No. 65). The Court has carefully reviewed its order denying
17   compassionate release in light of Defendant’s motion but maintains its view that
18   compassionate release is not appropriate in this case.             Accordingly, the motion for
19   reconsideration of the order will be denied.
20         Defendant contends that reconsideration is warranted based upon new information
21   supporting the need for release and what he contends was the Court’s reliance on erroneous
22   law and facts. The new information includes Defendant’s transfer to FCI Terminal Island
23   where he is housed in a dormitory setting and a declaration from an emergency room
24   physician confirming both that Defendant’s medical conditions place him at extremely high
25   risk of severe complications or death from COVID-19, and the then-existing crisis situation
26   in terms of hospital space in Southern California.
27         In its initial order, the Court did not question Defendant’s assertions about his poor
28   health and the potential severe impact of the COVID-19 virus upon him, the Court found

                                                     1
                                                                                         17CR4366-JLS
       Case 3:17-cr-04366-JLS Document 66 Filed 04/16/21 PageID.549 Page 2 of 3



 1   that Defendant’s combined medical conditions satisfied the “extraordinary and
 2   compelling” standard for compassionate release.          Were the Court to revisit this
 3   determination today, its conclusion would likely differ. The Bureau of Prisons has
 4   undertaken extensive measures to prevent the spread of the COVID-19 virus within its
 5   facilities and inmates and staff began receiving vaccinations soon after they became
 6   available. Presently, 296 inmates at FCI Terminal Island have received full inoculations
 7   and no inmates are testing positive for the Coronavirus. Federal Bureau of Prisons,
 8   “COVID-19 Coronavirus,” https://www.bop.gov/coronavirus/ (last accessed April 15,
 9   2021). Today the risk of contracting the virus is significantly reduced and may no longer
10   present a compelling basis for compassionate release even for those with serious medical
11   conditions. In any event, the new information provided by Defendant is tempered by
12   current conditions and does not warrant reconsideration of the Court’s prior order.
13         As to Defendant’s claims of error, the Court concedes that its order erroneously
14   stated the amount of time served by the defendant. The Court’s order indicated that
15   Defendant had served only 29 months when in fact he had served 35. Presently, Defendant
16   has served 39 months of his 84-month sentence. However, the Court maintains its view
17   that this period is inadequate to reflect the seriousness of the offense, particularly when
18   considering Defendant’s extensive criminal history.
19         Defendant also contends that the Court erroneously applied Section 3553(a) and
20   Section 3582(c)(1)(A) by failing to consider the changed circumstances of the pandemic
21   and defendant’s rehabilitation in its Section 3553(a) evaluation. The Court did in fact take
22   both of these factors into consideration, Defendant’s rehabilitation was expressly
23   recognized in the order and the extraordinary circumstances of Defendant’s incarceration
24   during the pandemic were the root of the entire motion and would have been impossible to
25   ignore. However, against these factors the Court found even more compelling the need for
26   the sentence imposed to reflect the seriousness of the offense, to promote respect for the
27   law, to provide just punishment for the offense, to protect the public from further crimes
28   of the defendant, to provide rehabilitation and treatment, and to avoid sentence disparities.

                                                   2
                                                                                      17CR4366-JLS
       Case 3:17-cr-04366-JLS Document 66 Filed 04/16/21 PageID.550 Page 3 of 3



 1   The Court considered all of the relevant Section 3553(a) factors in its determination;
 2   therefore, the Court’s Order did not erroneously apply the law.
 3         For the reasons set forth above, the Court concludes that reconsideration of its order
 4   denying Defendant’s motion for compassionate release is not warranted. Defendant’s
 5   Motion to Reconsider Order Denying Motion to Reduce Sentence Pursuant to First Step
 6   Act, 18 U.S.C. § 3582(c)(1)(A)(i) is Denied.
 7         IT IS SO ORDERED.
 8   Dated: April 16, 2021
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                     17CR4366-JLS
